DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 10/19/2022 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.                 
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.         Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Regarding independent claim 1 and similarly independent claim 13, taking claim 1 as an example, the phrase “determining, by the one or more computing devices, a signal indicative of a presence of corona based at least in part on at least one window a remainder audio data” is vague and unclear. In the claim, it is not clear how the term “at least one window” is defined and be selected. Is the term “at least one window” related to any one of window audio data or time windows?. Also, it is unclear to the reader what is meant by “a remainder audio data” and how “a remainder audio data” is determined, leaves the reader in doubt as to the technical meaning to which it refers, thereby rendering the definition of the subject-matter of claim 1 is indefinite.
          Claims 2-12, 14-17 are also rejected as they inherit the deficiencies in independent claims 1, 13, respectively.
          In order to overcome 112(b) rejection, the examiner kindly suggests the applicant to amend claim 1 and claim 18 as follow:         Claim 1: A method for detecting corona in an electrical system, the method comprising:….. and determining, by the one or more computing devices, a signal indicative of a presence of corona based at least in part on a selected one of the window audio data relative to a remainder audio data, said remainder audio data including the interval audio data absent the selected one of the window audio data.
         Claim 13: A system for detecting corona in an electrical system, the system comprising: …. determining a signal indicative of a presence of corona based at least in part on a selected one of the window audio data relative to a remainder audio data, including the interval audio data absent the selected one of the window audio data.

Double Patenting 
4.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.      Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US. Pat. 11395066, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
         Both claim features of the instant application 17/867,901 and prior US. Pat. 11395066  can be compared as:
Instant Application 17/867,901
US. Pat.  11395066  
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 110
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17



Prior Art of Record
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Juge (U.S Pub. 20130191050) discloses a device for locating internal arcing that occurs in a compartment (CP.sub.i) of a gas-insulated line (L), each compartment being provided with at least one pressure sensor. The method comprises: triggering pressure measurements in a compartment as soon as the difference between the currents that flow through two current toroids around two adjacent compartments exceeds a threshold value indicating the occurrence of internal arcing in the compartment; calculating a period .DELTA.t that separates the time at which the pressure detector began to detect a pressure variation and the time at which the internal arcing occurred (see specification for more details).          Bengtsson (U.S Pat. 6340890) discloses an apparatus for location of partial discharges in an electric high-voltage apparatus, such as a power transformer, which is arranged in a container filled with an insulating medium is provided. At least three ultrasonic detectors are applied with mutually known positions on the outside of the container and in acoustic contact therewith. The times of arrival of a wavefront arriving at the detectors and originating from a partial discharge are determined, and on the basis of the times of arrival and on the basis of the known mutual positions of the detectors, the direction the partial discharge is determined. (see specification for more details).
             Darrel (U.S Pat. 4095173) discloses a system for locating a corona fault in a transformer or other encased electrical apparatus by determining the propagation time for acoustic noise generated by a corona discharge, the electrical corona signal is gated and level-detected during an interval which is adjustable as to delay and length to thereby generate a timing reference to initiate acoustic signal averaging. The corona pulse can be found that results in an optimum signal-to-noise ratio in the acoustic signal being averaged, as is needed with limited test data in a noisy or reverberant acoustic environment. Also, multiple corona sources can be located. (see specification for more details).



Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
11/3/2022